Citation Nr: 1007973	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-01 638	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to service connection for dental trauma, 
claimed as missing teeth and painful dentures.

2.  Entitlement to service connection for chloracne, claimed 
as skin rash due to Agent Orange.  


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California that denied service connection for 
painful dentures and missing teeth, and skin rash due to 
Agent Orange exposure.  The RO also denied entitlement to 
nonservice-connected pension  The Veteran filed a notice of 
disagreement to this rating decision the same month.  

In February 2002, The RO granted entitlement to nonservice-
connected permanent and total evaluation.

In an April 2006 rating decision, the RO in Nashville, 
Tennessee, denied entitlement to service connection for 
dental trauma (previously evaluated as missing teeth and 
painful dentures), and chloracne (previously evaluated as 
skin rash due to Agent Orange), as the evidence submitted was 
not new and material.  The RO also denied entitlement to 
service connection for peripheral neuropathy.  The Veteran 
filed a notice of disagreement with respect to the dental 
claim in May 2006, and the RO issued a statement of the case 
dated in January 2007.  The Veteran filed his substantive 
appeal the same month.  The April 2006 Appeal Certification 
to the Board indicated that the only issue for appellate 
consideration was whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for dental trauma.  

In May 2008, the Board remanded the claim of entitlement to 
service connection for dental trauma, claimed as missing 
teeth and painful dentures.  In this remand, the Board noted 
that, although the RO denied reopening the veteran's service 
connection claim for dental trauma (previously evaluated as 
missing teeth and painful dentures), this disorder was 
previously denied by a September 2000 rating decision as not 
well grounded.  In addition, the Board noted that, in April 
2002, the veteran was notified that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law and that his claims, 
to include for painful denture and missing teeth due to gum 
disease, would be reconsidered because they were denied on 
the basis of not being "well-grounded".  This letter also 
notified the veteran as to what information or evidence is 
necessary to support his claim, what information or evidence 
VA still needed from the veteran, and what he could do to 
help with his claim.  However, review of the claims file 
reflects that the RO did not readjudicate the veteran's 
claims, as provided in the April 2002 letter.  

The Board then noted that, the VCAA, among other things, 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (herein after "the Court") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, may be 
re-adjudicated as if the denial had not been made.  
Therefore, the Board found that the issue of entitlement to 
service connection for dental trauma, which was re-
characterized as noted on the issue page of the remand, must 
be adjudicated de novo and that a remand was required to 
ensure compliance with the increased duties to notify and 
assist provided by the VCAA.

No statement of the case was issued by the RO with respect to 
the issue of entitlement to service connection for chloracne, 
previously claimed as skin rash due to Agent Orange.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
August 1966 to August 1969.

2.	On February 26, 2010, the Board was notified that the 
moving party died on November [redacted], 2009.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no 
jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of 
a ruling on this motion.  As a matter of law, a moving 
party's motion does not survive his or her death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This motion has become moot by 
virtue of the death of the moving party and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. §§ 20.1401(b) (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
motion filed by a survivor of the moving party.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The motion is dismissed.





                       
____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



